SMITH, J.
Appellant, Cooper, was jointly indicted with one Henry E. Perkins'. Defendants Cooper and Perkins joined *96in a motion for a -change of venue. Separate orders were made by the final court, overruling said1 motion as to each o>f the defendants. Perkins appealed to this, court from a judgment of conviction, assigning as error, 'among other things, the ’denial of the motion for change of venue. Thereafter Cooper likewise appealed to this court from a, judgment of conviction, assigning as error, among other things, the order overruling- the motion for change of venue. Pending both appeals, it was stipulated in writing filed in this court- on May 16, 19116, and an order made by this court, that the present appeal be -submitted upon the record filed in the Perkins case, so far as the question of change of venue is concerned. On February x, 1916, this court filed its decision in the Perkins -case, 'reported in 156 N. W. 73, reversing the judgment for error in overruling the motion for -change of venue. The -decision in that case is controlling upon this, appeal.
The -order and judgment are therefore reversed, and the case -remanded1 for further proceedings.